DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 07/08/2016. It is noted, however, that applicant has not filed a certified copy of the DE 10 2016 212 510.9 application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/21/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the specific limitation of “wherein the entire boundary sections (10) between the conductor end (5) and the weld connection (8) are rounded along the height (H)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Umesaki (US 2018/0248430) discloses a winding welding method comprising weir portions (122a, 122b) to prevent overflow of a weld, but fails to disclose the weir portions (boundary sections) are rounded along the height.
Another prior art Lenoir (US 2003/0159269) discloses a weld (200 in FIG 4 and 300 in FIG 11) on conductors (22, 24) which is round or oblong in shape, but fails to disclose the length of the weld is longer than the length of the conductors.
It would have been in hindsight to combine Umesaki and Lenoir to teach “wherein the entire boundary sections between the conductor end and the weld 
Claims 2-7, 9-10 and 16 are allowable for depending upon claim 1.
Claims 8 and 11-13 are allowable if rewritten to overcome the objection(s) pointed out above, as the claims are dependent upon allowable independent claim 1. 

Claim 15 would be allowable if rewritten to overcome the objection pointed out above.
Regarding claim 15, the specific limitation of “adjusting the power of the laser, a bean thickness of the laser and a weld time in such a manner that the extension of the weld connection of the common conductor cross section in the direction of the height is greater at least in sections than the height of the common conductor cross section” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Umesaki discloses “the extension of the weld connection of the common conductor cross section in the direction of the height is greater at least in sections than the height of the common conductor cross section,” but fails to disclose the weld is controlled by ‘adjusting the power of the laser, a beam thickness of the laser and a weld time” to create the structure required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 8 and 13 should end in a period, not a comma.
Claim 11 line 6 recites “the laser,” which should be “the laser beam.”
Claim 11 recites “A method for producing a weld connection as claimed in claim 1” in lines 1-2, but claim 1 recites “A stator of an electrical machine” in line 1.  Examiner suggests amending claim 11 to recite “A method for producing the stator as claimed in claim 1.” 
Claim 15 lines 23 and 27 recites “the laser,” which should be “the laser beam.”
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MINKI CHANG/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834